LEVINE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Isadore Gorodensky was convicted in the Juvenile on the charge of contributing to the delinquency of one Clara Nagarski. The facts disclosed that the accused induced and aided Clara Nagarski to accompany one Lillian Zlo-tokinsky to Clarksburgj West Virginia; that he took the two girls to the depot, provided transportation for them ¡aind actually forwarded some money to them for their expenses in Clarksburg. The evidence further disclosed that Lillian was in a delicate state and that she refused to leave alone. The evidence did not show any improper conduct on the part of the girls while in Claksburg or at any other time. It was charged, however, that by leaving without her parents’ consent, Clara, being a female under 18 years of age, to-wit, 16 years, became thereby an incorrigible child. After conviction, the accused prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. The word “incorrigible children” means children who are charged by their parents or guardians as being unmanageable.
2. As there was no evidence in the case that the parents sought to bring Clara back home and that she refused to obey, it cannot be sai that she was incorrigible and that the accused was guilty of contributing to the delinquent of a child.